Citation Nr: 1309766	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  06-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an eye disability. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for prostate cancer.

4.  Propriety of severance of service connection for status post meniscectomy of the right knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to May 1983 and August 1985 to April 2001. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from Regional Office (RO) rating decisions which denied the claims on appeal.

In March 2010, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  At his hearing, he did not present testimony concerning the issues of entitlement to service connection for prostate cancer.  In his March 2010 substantive appeal concerning those issues, however, the Veteran did not request a hearing with respect to this claim. 

The issue of entitlement to service connection for tinnitus has been raised by the record, by the Veteran's representative's post-remand brief dated December 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Board notes that the issues of entitlement to service connection for an eye disability, bilateral hearing loss, and prostate cancer were remanded in January 2011.  These issues have been returned to the Board for further appellate adjudication. 

The case was previously before the Board in January 2011, at which time the Board found the severance of service connection for status post meniscectomy of the right knee was proper.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  In a Memorandum Decision dated February 2012, the Court vacated the Board's decision concerning the issue and ordered reinstatement of service connection for the Veteran's right knee disability.  The Court affirmed the decision specifically considering the issues of increased rating claims for lumbar and cervical spine disabilities.

The issues of entitlement to service connection for an eye disability, bilateral hearing loss, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The grant of service connection for status post meniscectomy of the right knee was not clearly and unmistakably erroneous. 


CONCLUSION OF LAW

As the criteria for severance of service connection for status post meniscectomy of the right knee are not met, severance of service connection was not proper.  38 C.F.R. § 3.105 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reinstatement of service connection for the Veteran's right knee disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).
Propriety of severance of service connection

In a rating decision dated in December 2002, the RO granted service connection for status post meniscectomy of the right knee. 

The RO sent the Veteran a notice letter in January 2006 that informed him that VA proposed to sever service connection for status post meniscectomy of the right knee. See 8 C.F.R. §§ 3.103(b)(2), 3.105(d).  In this letter, the Veteran was provided with detailed reasons for the proposed severance and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing and his right to representation, and that unless additional evidence was received within 60 days, service connection would be severed.  Service connection for status post meniscectomy of the right knee was subsequently severed 

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

Clear and unmistakable error (CUE) is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In general, to establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

In determining whether service connection will be severed, however, VA may-indeed must-consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006) (holding that a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence establishes 'that [service connection] is clearly erroneous.'" (quoting 38 C.F.R. § 3.105(d) ); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d)  "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection"). 

The December 2002 rating decision, which granted service connection, reported that service treatment records showed that the Veteran underwent arthroscopic medial meniscectomy in November 1993, with no subsequent chronic complaints regarding the knee.  It was noted that although no disability of the right knee was found on the VA examination, service connection for the Veteran's meniscectomy of the right knee was established based on the "instance of surgery."  Accordingly, service connection was granted for status post medial meniscectomy of the right knee, assigned a noncompensable rating. 

There is no evidence, however, that the Veteran underwent a meniscectomy or any surgical procedure of the right knee in service. There is no service treatment record, dated in November 1993 or any other date, on file which could conceivably be interpreted as evidence of a meniscectomy.  On a VA examination in August 2005, the examiner commented that the Veteran was not aware of any arthroscopy or operation on the right knee, and that he had not had any surgery of any description on his right knee.  The Veteran has not claimed to have undergone knee surgery in service, and at his travel Board hearing, he testified that he had had no surgery. Thus, the prior Board decision that found that a grant of service connection for "status post meniscectomy" of the right knee was clearly erroneous. 

The Court, however, in the February 2012 memorandum decision, found that the Veteran was not properly instructed of the need for evidence establishing a right knee disability in service.  Additionally, the Court found that the Veteran was prejudiced by such error.

Thus, the Board concludes that severance of service connection for right knee meniscectomy residuals was not proper. 


ORDER

As severance of service connection for status post meniscectomy of the right knee was improper, the Veteran's appeal for reinstatement of service connection is granted.


REMAND

Concerning the Veteran's claim of service connection for hearing loss, VA medical records show that in August 2006, the Veteran underwent an audiological evaluation which did not confirm hearing loss.  Reportedly, initial results were of poor validity, although after reinstruction, thresholds were considered to be of good validity.  The valid results showed that he had normal hearing in both ears, and it was recommended that he not wear hearing aids.  It was noted that this audiogram was available for review, although there is no copy in the claims file.

The January 2011 Board remand indicated that the actual audiological results should be obtained and associated with the claims file.  A January 2011 request to the Jackson VA Medical Center (VAMC) indicates that such records were requested by the AMC and that a negative response must be indicated if records were destroyed or unavailable.  In August 2011, the Jackson VAMC provided the AMC with some VA treatment records dated 2008-2009.  There is no specific response concerning the August 2006 audiological testing.  

Additionally, a VA treatment note dated April 2009 reported that hearing testing was done at that time, noting the August 2006 results also indicated normal hearing.  The treatment note indicates that the audiogram is available for review under the Tools menu under Audiogram Display.

Thus, the Board must remand this issue to the AMC in order to obtain the results of  August 2006 and April 2009 audiological testing or a statement from the Jackson VAMC that such records are unobtainable.  

Concerning the Veteran's claim of service connection for an eye disability, the Veteran states that he was hit in one or both of his eyes in service, and that he required stitches.  Service treatment records do not show such an injury, but an examination may help determine whether the Veteran has any residuals.  Moreover, service treatment records show that the Veteran was seen complaining of blurred vision on a number of occasions.  In general, he was thought to be having conjunctivitis.  Both service treatment records and post-service medical records contain an instance in which glaucoma was suspected, although never confirmed, but this potential disability must be addressed.  The Veteran was afforded a VA examination in February 2011, pursuant to the January 2011 remand.  The examiner diagnosed decreased vision and early nuclear sclerosis.  The examiner did not provide an opinion as to whether the Veteran's early nuclear sclerosis is related to active duty.  Thus, an addendum or new examination report must be obtained in order to determine the Veteran's claim.  

Regarding the Veteran's claim of service connection for prostate cancer, the Board requested that the Veteran be provided sufficient notice and the claim be readjudicated.  Unfortunately, the August 2012 supplemental statement of the case (SSOC) did not consider such claim.  In this regard, the Board notes that additional relevant evidence, in the form of a March 2011 negative nexus opinion from Dr. D.S. has been received since the January 2011 Board remand.  Thus, the AMC must promulgate an SSOC considering all relevant evidence on this issue on remand.

The Board's January 2011 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already explained herein, however, the Board's remand orders were not fully complied with.  Thus, the AMC is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the VA audiograms dated April 29, 2009 and August 25, 2006, at the Jackson (G.V. Montgomery) VAMC, as well as any other VA audiograms on file with the Jackson Vista system.  If necessary, the authenticity of the results should be verified with the audiologist.

2.  Either obtain an addendum from the February 2011 examiner or schedule the Veteran for a VA ophthalmology examination if the prior examiner is not available to determine whether he has a chronic eye disability, other than a refractive error, and whether any such disability is at least as likely as not of service origin.  The examiner should address whether there are any residuals of an injury such as claimed by the Veteran, as well as the records showing an abnormality thought to be suspicious for glaucoma.  His complaints of blurred vision and the diagnosis of early nuclear sclerosis should be addressed as well.  The entire claims folder must be made available to the examiner prior to the examination. 

3.  After conducting any additional indicated development, the RO should reconsider the claims remanded herein.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


